421 F.2d 585
UNITED STATES of America, Appellee,v.Ralph Lewis DOCKERY, Appellant.
No. 13818.
United States Court of Appeals, Fourth Circuit.
Submitted February 3, 1970.
Decided February 6, 1970.

William Alonzo Hoover, Jr., Murphy, N. C., Court-appointed counsel, on brief, for appellant.
Keith S. Snyder, U. S. Atty., and Bruce B. Briggs, Asst. U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit Judges.
PER CURIAM:


1
Convicted of possession of whisky upon which the tax had not been paid, the defendant has appealed.


2
The evidence to support the conviction was abundant. In the conduct of the trial we find no error warranting reversal.


3
Affirmed.